Citation Nr: 0806889	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-02 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.	Propriety of the reduction in the evaluation of the 
veteran's service-connected right shoulder condition from 40 
percent to 20 percent. 

2.	Entitlement to a temporary total evaluation after a 
November 10, 2004 surgery on a service-connected right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1993 to 
December 1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision reducing the evaluation 
for a right shoulder disability to 20 percent and a May 2005 
RO decision denying entitlement to a temporary total 
evaluation for right shoulder surgery.  

In a December 2005 VA Form 9 the veteran requested a Board 
hearing.  In November 2007, however, the veteran withdrew his 
request for a hearing.  A hearing has not been held and the 
Board will proceed with appellate review.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The RO's decision to reduce the veteran's evaluation for a 
right shoulder disability from 40 percent to 20 percent was 
supported by the medical evidence at the time of the 
reduction and was made in compliance with applicable 
regulations.

3.	Immediately following the November 2004 surgery, the 
incisions were well healed, the sutures were in place, there 
was no sign of infection, there was normal range of motion in 
all areas, little discomfort with movement and full strength 
of the rotator cuff.  




CONCLUSIONS OF LAW

1.	The July 2002 rating decision reducing the veteran's 
disability rating for a right shoulder disability from 40 
percent to 20 percent disabling was in accordance with the 
law; and the veteran is not entitled to restoration of a 40 
percent disability rating.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 3.344,  4.71a, Diagnostic Code 5201 
(2007).

2.	The criteria for entitlement to a temporary total 
evaluation because of surgery on the service-connected right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.30 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in January 2004 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case in February 2004, 
April 2005, August 2005, November 2005 and February 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in January 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

REDUCTION OF EVALUATION

The veteran asserts that a reduction in his benefits for 
service-connected right shoulder impingement from 40 percent 
to 20 percent effective September 1, 2002 was improper.  

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2007).  Unless otherwise 
provided, if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  Id.

In terms of the procedural requirements for rating 
reductions, the Board observes that the veteran was notified 
of the RO's intent to reduce the 40 percent evaluation by a 
letter dated May 1, 2002 with an April 12, 2002 RO decision 
attached.  The veteran was notified of the proposed reduction 
and his right to a personal hearing and representation in the 
letter.  The veteran was also afforded an opportunity to have 
a pre-determination hearing and given at least 60 days in 
which to present additional evidence.  38 C.F.R. § 3.105(e), 
(i).  Final action to reduce the 40 percent evaluation to 20 
percent was taken pursuant to 38 C.F.R. § 3.105(e) on July 2, 
2002.  The veteran was informed of this decision by letter 
dated July 10, 2002.  The reduction was made effective 
beginning September 2, 2002.  As such, the Board finds that 
the procedures outlined under 38 C.F.R. § 3.105(e) were 
followed and the veteran did not submit additional evidence 
to show that the reduction should not be made.  Therefore, 
procedurally, the reduction was proper.  

The Board will also address the propriety of the reduction.  
The Board observes that in terms of a restoration claim, if 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to 
determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran.  See 38 
U.S.C.A. § 5107(a); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  The Board is required to ascertain in any rating 
reduction case, based upon review of the entire record, 
whether the evidence reflects an actual change in the 
disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown, 5 Vet. App. at 420.

In this case, the medical evidence shows the veteran's 40 
percent disability rating for his right shoulder impingement 
was in effect less than 5 years; and therefore the various 
provisions of 38 C.F.R. § 3.344 pertaining to stabilization 
of disability ratings do not apply.  As such, a reexamination 
disclosing improvement would warrant a rating reduction. 38 
C.F.R. § 3.344(c).

When granting service connection and the initial 40 percent 
evaluation in March 2000, the RO relied on a VA Compensation 
and Pension Examination dated in August 1999.  The VA 
examiner found that the veteran's right shoulder had 
abduction of 110 degrees, adduction of 3 degrees, external 
rotation of 90 degrees and anterior flexion of 90 degrees.  

When the RO reduced the veteran's evaluation from 40 percent 
to 20 percent in July 2002, it relied on a VA Compensation 
and Pension Examination in October 2001.  The examination 
showed full range of motion in the right shoulder and 
abduction to 70 degrees with pain after 70 degrees.  

Additional, medical records dated in August 1999 show flexion 
ranging from 165 to 170 degrees, abduction from 150 to 165 
degrees, internal rotation to 45 degrees and external 
rotation to 45 degrees.  

Furthermore, medical records after the reduction became 
effective show flexion between 100 and 160 degrees, abduction 
between 90 and 150 degrees, external rotation between 40 and 
70 degrees, and internal rotation between L1 and L2 or 
between 1 and 2 inches above the beltline.  

Most recently, in a VA Compensation and Pension Examination 
dated in January 2007, the veteran's right shoulder had 
forward flexion of 120 degrees, abduction of 90 degrees, 
external rotation of 90 degrees, and internal rotation o 45 
degrees.  

The Board notes that in the April 2002 RO decision, the RO 
indicated that the veteran's range of motion in his arm was 3 
degrees.  In the VA examination, the shoulder was limitation 
to 3 degrees in adduction, which is not a measurement of 
joint motion in 38 C.F.R. § 4.71, Plate I.  

Nevertheless, the basis of the reduction was valid.  The 
range of motion as depicted in the above medical records was 
not limited to midway between side and shoulder level or to 
25 degrees from side.  All of the VA medical records 
contained in the claims file have been reviewed.  None of the 
medical records show findings demonstrating that the veteran 
is entitled to an evaluation higher than 20 percent under 
diagnostic code 5201.  

Therefore, the preponderance of the evidence is that the 
veteran's disability does not meet or approximate the 
criteria for an evaluation over 20 percent at the time of his 
reduction or at anytime since the reduction effective 
September 2002.  38 C.F.R. §§ 4.7, 4.21 (2007).  The doctrine 
of reasonable doubt is not for application, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (2007).

TEMPORARY TOTAL EVALUATION UNDER 38 C.F.R. § 4.30

A total disability rating (100 percent) for convalescence 
purposes will be assigned effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following hospital discharge or outpatient release if the 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  Furthermore, extensions of temporary convalescent 
ratings, for up to three months for item number (1) above, 
and up to six month for items (2) and (3) above, are 
available. 38 C.F.R. § 4.30 (2007).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Veterans Appeals (Court), citing Dorland's 
Illustrated Medical Dictionary 374 (28th ed. 1994), defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state." Id., citing Webster's 
Medical Desk Dictionary 606 (1986).  In other words, the 
purpose of a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.30 is to aid the veteran during the immediate post-
surgical period when he or she may have incompletely healed 
wounds or may be wheelchair-bound, or when there may be 
similar circumstances indicative of transient incapacitation 
associated with recuperation from the immediate effects of an 
operation.  The Court has also held that notations in the 
medical record as to the veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30.  See 
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. 
West at 430.

The veteran was granted service connection for right shoulder 
impingement syndrome in March 2000.  The medical evidence of 
record shows that the veteran had diagnostic arthroscopy of 
the right shoulder with linear debridement of adhesions of 
the subacromial space on November 10, 2004.  The veteran 
asserts that he is entitled to convalescence for 30 days 
following the November 2004 surgery.  

The first follow up appointment after the November 2004 
surgery was on November 18, 2004.  The VA treatment records 
reveal that the veteran had not had therapy but had been 
doing exercises on his own.  The veteran indicated that his 
shoulder movement felt much smother and the pain was a 2 or 3 
out of 10.  He was able to move his shoulder almost normally.  
The veteran was also off work until early the following year 
because of seasonal layoffs.  

Upon examination, a physician's assistant indicated that the 
incisions were well healed and the sutures were in place.  
There was no sign of infection.  The veteran had normal range 
of motion in all areas.  The veteran also had very little 
discomfort with movement.  The veteran had full strength of 
the rotator cuff.  The veteran was to continue with physical 
therapy and return to the clinic in 4 weeks.  

The next appointment in the treatment records was on December 
16, 2004.  The veteran was doing well with the exception of 
pain over the proximal biceps which reportedly developed 2 
days prior.  The veteran had similar pain in the past which 
was decreased with an injection.  Upon examination, there was 
pain and crepitus with palpation over the biceps tendon in 
the intertubercular groove.  The veteran had full strength 
including supraspinatus isolation and external rotation.  
There was full range of motion.  The examiner indicated to 
plan physical therapy and follow up in one month.  

Based on the medical evidence depicted above, the Board finds 
that the veteran is not entitled to a 30-day period of 
convalescence for the period after the November 2004 surgery.  
There is no evidence in the pre-operative or post-operative 
report that the surgery necessitated at least one month of 
convalescence.  The operative reports indicate that the 
veteran was to be discharged in stable condition on the day 
of surgery.  The veteran failed to report for a follow up 
appointment on November 12, 2004, immediately after the 
surgery.  On November 18, 2004 the surgical wounds were well 
healed a short time after the surgery and the evidence shows 
that the veteran had normal range of motion and strength 
immediately after the surgery.  The evidence suggests that 
the veteran's shoulder was in a normal state during the 
November 18, 2004 follow-up and another appointment was 
scheduled 4 weeks later.  Given the length of time between 
appointments, there is no evidence in the medical evidence of 
record showing that the veteran needed additional time to 
recuperate from the surgery.  The Board finds that there is 
no evidence of record, other than the veteran's contentions, 
that a temporary total rating is warranted.  Without 
objective medical evidence otherwise, the Board finds that 
the temporary total evaluation after the November 2004 
surgery is not warranted.  

The Board notes that the veteran is certainly competent to 
describe the symptoms that he experienced after his surgery.  
The veteran, however, without the appropriate medical 
training and expertise, is not competent to provide a 
probative opinion on a medical matter, to include the 
objective manifestations of a disability or the objective 
severity of a disability.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a temporary total convalescence rating for a 
right shoulder disability following the November 10, 2004 
surgery.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Restoration of a 40 percent evaluation for right shoulder 
disability is denied.

A temporary total evaluation after the November 10, 2004 
surgery on a service-connected right shoulder disability is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


